Citation Nr: 1640409	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO. 11-02 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder. 

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder.

3. Entitlement to service connection for a bilateral knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to October 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. In a September 2014 decision, the Board granted the application to reopen entitlement to service connection for an acquired psychiatric disorder and remanded the claim for additional development. 
 
The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in July 2013. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

The issue of entitlement to service connection for a bilateral knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's current depressive disorder is not etiologically related to his military service.

2. In a January 2008 rating decision, the RO denied service connection for a bilateral knee disorder. Although notified of the denial in a January 2008 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year. 

3. Evidence associated with the claims file since the January 2008 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral knee disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2015).

2. The January 2008 rating decision denying service connection for a bilateral knee disorder is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

3. As pertinent evidence received since the January 2008 denial is new and material, the criteria for reopening the claim for service connection for a bilateral knee disorder are met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). With regard to the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral knee disorder, the Board is granting in full the benefits sought on appeal and VA has no further duty to notify or assist regarding this matter.

VA's duty to notify was satisfied by September 2009, April 2010, June 2010, and October 2014 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, VA and private medical records, and Social Security Administration (SSA) records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The October 2014 VA examiner performed an in-person psychiatric examination and provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). This VA examination, and a March 2015 VA addendum medical opinion, are adequate to decide the Veteran's mental health claim. 

In September 2014, the Board remanded the case to ask the Veteran to identify any outstanding relevant lay evidence and treatment records, associate any identified outstanding private records, SSA records, vocational rehabilitation records, and VA treatment records, provide the Veteran with notice of the requirements to reopen a claim, schedule the Veteran for a VA examination, if necessary, and issue a supplemental statement of the case (SSOC) if any benefit remained denied by the RO. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection

The Veteran asserts that his current mental health symptoms were caused or related to his military service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Generally, a claim for service connection for a mental disability may include claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Thus, the Board has taken an expansive view of the Veteran's claim.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the first element of service connection, the Veteran has been diagnosed with many psychiatric disorders during the appellate period pursuant to the Diagnostic and Statistical Manual for Mental Health Disorders (4th ed. 1994) (DSM-IV) and the Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V). For example, an October 2009 VA examiner diagnosed him with major depressive disorder (MDD), generalized anxiety disorder(GAD), and insomnia, which was related to the MDD and GAD versus a substance-induced sleep disorder. Likewise, an October 2014 VA examiner diagnosed him with an unspecified depressive disorder. Thus, the Veteran has a current disability. 

Furthermore, these VA examiners, as well as other VA and private doctors, have diagnosed the Veteran with drug and alcohol addiction disorders, including a cocaine use disorder, an opiate use disorder, and an alcohol dependence. However, the Veteran has not alleged, and the record does not indicate, that his previous or current drug and alcohol addictions are caused by his military service and he has not perfected an appeal for this claim. In fact, the law prohibits the granting of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service. Pub. L. No. 101-508, § 8052, 104 Stat. 1388 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998). Moreover, alcohol abuse, unless it is a secondary result of an organic disease or disability, is considered willful misconduct. See 38 38 C.F.R. § 3.301 (2015); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). Thus, the Board shall not analyze entitlement to service connection for a drug or alcohol addiction below. 

Regarding the second element of service connection, the Veteran's June 1980 enlistment evaluation does not note any mental health problems or symptoms. The evaluator specifically noted that the Veteran did not have any serious physical or mental illness upon entrance into service. Similarly, June 1983 and April 1987 evaluations also did not note any symptoms or complaints of a psychiatric disorder. However, in a June 1986 treatment record, the Veteran complained of not being able to sleep at night and the doctor diagnosed him with insomnia, but the doctor did not indicate the cause of the symptoms. 

In a May 1988 chronological record of medical care, the Veteran was diagnosed with an adjustment disorder with mixed emotions because he reported feeling depressed and anxious, and he had several situational pressures, including family, finances, and duty-related difficulties. Four days later, a psychologist noted that the Veteran's adjustment disorder was resolving satisfactorily. Similarly, the Veteran complained of financial stress causing a lack of sleep in July 1988 and the psychologist again diagnosed him with adjustment disorder with mixed emotions. Three days later, this psychologist reported that the Veteran's sleep symptoms had improved with Halcion use. However, approximately five days later, the Veteran was admitted into the hospital for suicidal thoughts. He was diagnosed as a drug user after a urinalysis showed that he was positive for cocaine use, although the Veteran denied using drugs. 

The Veteran's October 1988 discharge evaluation showed that he complained of depression or excessive worry, and he noted that he was hospitalized at Tinker Air Force Base for depression. The evaluator noted that the Veteran's excessive worry and depression were secondary to his personal problems from July 1988. The evaluator also noted that the Veteran was hospitalized for two days for observation but that there were no recurrent episodes, complications, or sequalea for this disorder. An October 1988 mental health clinic note showed that the evaluator did not provide a diagnosis for any psychiatric symptoms apart from drug use, which the Veteran continued to deny. 

These records show an in-service incurrence of a disease or injury; thus, the second element of service connection is met. The only question to be answered is whether the Veteran's current acquired psychiatric disorders are etiologically related to his military service. 

Regarding the third element of service connection, the claims file includes the Veteran's lay assertions and the medical opinions of the December 2007, October 2009, October 2014, and March 2015 VA examiners. However, in September 2014, the Board found the December 2007 and October 2009 VA examiners' opinions regarding the etiology of the Veteran's acquired psychiatric disorder to be inadequate, in part, because they were based on an incomplete record. See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to arise or apply to a statement of a physician based upon an inaccurate factual premise or history as related by the veteran).

The record also contains many VA, private, and SSA medical records showing treatment for various drug addiction and mental health disorders since 2002. Specifically, the Veteran was diagnosed with depression in a May 2002 VA mental health behavioral medicine consultation report. A July 2002 VA mental health admission note showed that the Veteran was using crack cocaine and that his medical history included numerous drug rehabilitation admissions. The Veteran told the doctor that his depression started in 1985 and that he had not had a stable life since being discharged from the Air Force in 1988. However, in February 2004, he told a doctor that he first started feeling depressed in June 2002. The doctor noted the Veteran's long history of drug abuse and self-sabotage. The doctor also noted that it was not clear if the Veteran's depression was related to his drug use or an adrenal deficiency, or if it was a primary diagnosis. The doctor diagnosed him with cannabis abuse, tobacco use disorder, alcohol abuse, cocaine abuse, and depression not otherwise specified (NOS) to rule out an organic affective disorder. Five days later, this doctor opined that the Veteran's depressive symptoms were most likely due to a combination of cocaine use and a character pathology. 

In an April 2004 VA psychosocial assessment, the Veteran indicated that he was not traumatized during any conflict in service and that he did not experience any hostile or friendly fire in a combat zone. A March 2005 VA mental health admission note showed that the Veteran was taking prescription medication to treat his psychiatric symptoms. The doctor noted the Veteran's history of depression and substance abuse and diagnosed him with depression NOS and cocaine abuse. 

A May 2009 VA mental health discharge note showed that the Veteran was diagnosed with cocaine intoxication, alcohol abuse, and a depressive disorder NOS versus a cocaine-induced depression. The doctor noted that the Veteran was initially admitted into the hospital for an episode of depression that was mostly caused by his difficult living situation and stressful relationships. Similarly, an August 2009 VA mental health triage note showed diagnoses of substance-induced depressive disorder NOS, substance use disorder, alcohol abuse/dependence, cannabis abuse/dependence, and cocaine abuse/dependence. Another August 2009 VA mental health note showed an additional diagnosis of bipolar disorder NOS versus rule out a substance-induced mood disorder.

In a March 2010 VA mental health note, the Veteran alleged that he first began to experience depression in 1985, but he did not seek psychiatric help until 2002. He also stated that his psychiatric symptoms onset in service because he felt responsible for a motorcycle accident in which a fellow service member was injured. 

A March 2006 SSA treatment record shows that the Veteran was diagnosed with MDD and cocaine dependence, which was in remission. A March 2006 SSA neuropsychological evaluation showed the Veteran's diagnosis of a cognitive disorder NOS, polysubstance dependence, and an adjustment disorder with mixed anxiety and depressed mood. In a July 2007 SSA evaluation, a doctor noted that the Veteran was hospitalized three times between 2002 and 2004 for suicidal thoughts. The doctor also noted that the Veteran began using drugs at a young age and that he continued to use drugs until January 2006 when he had a cardiovascular accident. 

As previously stated, a VA examiner diagnosed the Veteran with cocaine use disorder (in early remission), an opiate use disorder (in early remission), and an unspecified depressive disorder in October 2014. After performing an in-person psychiatric evaluation, reviewing the pertinent records, and considering the Veteran's lay assertions, the examiner indicated that the Veteran's depressive disorder was related to his substance abuse. The examiner noted that the Veteran denied using illicit drugs in the past few years but his VA records include positive drug screens for cocaine and opiate use in June 2014. The examiner noted that the Veteran's denial of recent drug use called into question his credibility given his long history of polysubstance use/abuse. The examiner opined that it was possible that the Veteran's depressive symptoms are a response to or an exacerbation of his illicit drug use. The examiner also stated that the Veteran's mood and depressive symptoms are a by-product of his substance use/abuse. The examiner explained that the Veteran's drug use began in service and that drug use is often associated with mood or behavioral problems. 

In a March 2015 VA addendum medical opinion, this examiner reiterated that the Veteran was not credible in his statements regarding his substance use/abuse. The examiner again noted that the Veteran has a long history of polysubstance use/abuse, and that mood symptoms, especially depressive symptoms, are common in people who use drugs. The examiner opined that the Veteran's diagnoses are less likely than not related to or aggravated by his military service. The examiner explained that the Veteran's claims file does not include any reports of a mood or psychiatric disorder separate from his ongoing use/abuse of drugs. The examiner further explained that mood symptoms, anxiety, depression, and sleep complaints are typically an exacerbation or manifestation of alcohol/drug use. 

In addition to the medical evidence, the claims file includes lay statements from the Veteran and his brothers. In two July 2013 statements, the Veteran's brothers contended that the Veteran's depression and insomnia symptoms were present during and after his military service.

The Veteran has alleged on numerous occasions that his current psychiatric disorder was caused by his military service. Specifically, in a May 2006 statement, he alleged that he was treated for depression in 1986 at Tinker Air Force Base. He also asserted that he was treated for depression between 2000 and 2006 and he indicated that he was hospitalized in 2006 for suicidal tendencies and major depression. In an October 2009 statement, the Veteran mentioned that he was treated with Halcion in service and that he was currently taking numerous prescription drugs for a sleep disorder. In April 2010 and June 2010 statements, the Veteran alleged that his insomnia, restlessness, anxiety, depression, and mood adjustment symptoms began in service because he witnessed a motorcycle injury, for which he felt responsible. 

During a July 2013 Board hearing, the Veteran testified that he was first treated for depression in 1982, but he was not prescribed medication at that time. He alleged that his symptoms have continued since that time. He asserted that his insomnia and depression symptoms predated his positive drug test in 1988. He testified that his 1988 drug-use episode was the only time he used drugs. 

The Veteran is competent to report symptoms that he perceived through his own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, he is not competent to offer an opinion as to etiology of his acquired psychiatric disorder due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). A depressive disorder requires specialized training for a determination as to diagnosis, causation, and progression, and is therefore not susceptible to lay opinions on etiology or aggravation. Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish the etiology of his current acquired psychiatric disorder. 

After considering the Veteran's statements, the Veteran's brothers' statements, the medical evidence, and the VA examiner's opinions, the Board finds that the Veteran's current depressive disorder is not etiologically related to his military service. The VA examiner who authored the October 2014 VA examination report and the March 2015 VA addendum medical opinion is competent to provide opinions on the issue of etiology of a medically complicated matter. This examiner explained that the Veteran's depressive disorder symptoms were caused by his drug and alcohol use and the examiner cited to specific instances in the record that supported this conclusion. The examiner's opinions are more probative than the lay evidence as to the etiology of the current acquired psychiatric disorder because of the examiners' expertise, training, education, proper support and explanations, and thorough review of the Veteran's records and self-reported symptoms.

Therefore, as the preponderance of the evidence is against service connection for an acquired psychiatric disorder, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Application to Reopen

The claim of service connection for a bilateral knee disorder was previously denied in an un-appealed January 2008 rating decision. Because new and material evidence has since been submitted, this claim will be reopened. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

In a January 2008 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a bilateral knee disorder because his left knee chondromalacia resolved in service and his right knee chondromalacia did not occur in, and was not caused by, service. Although notified of this decision by a January 2008 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year of the rating decision. The denial is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

Since the January 2008 rating decision, the Veteran submitted two July 2013 statements from his brothers that allege that he had knee problems since military service. Given that the threshold for substantiating a claim to reopen is low, this evidence, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee disorder and raises a reasonable possibility of substantiating the claim. 

Additionally, although the RO denied an application to reopen the previously denied claim in December 2009, it had the Veteran examined for an opinion regarding the current diagnosis and etiology of his bilateral knee symptoms in October 2014. By affording the Veteran a new VA examination after the Veteran submitted his petition to reopen, VA conducted a de facto reopening of the claim. See Falzone v. Brown, 8 Vet. App. 398, 404 (1995); see also Shade, 24 Vet. App. at 110. Thus, the claim of entitlement to service connection for a bilateral knee disorder is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

Service connection for an acquired psychiatric disorder is denied. 

The application to reopen a claim of entitlement to service connection for a bilateral knee disorder is granted.


REMAND

The Board must remand the claim of entitlement to service connection for a bilateral knee disorder because the October 2014 VA examination report is inadequate. See Barr, 21 Vet. App. at 312. The examiner did not address all of the relevant service treatment records in providing a negative nexus opinion regarding the current bilateral knee disorders. Furthermore, this medical opinion is inadequate because the examiner based the negative nexus opinion on the lack of treatment in the service treatment records. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on Veteran's report of an in-service injury and relied on lack of evidence in service medical records to provide negative opinion); see also Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (noting that an absence of evidence of a disorder may not be considered substantive negative evidence). Because the October 2014 negative nexus opinion is not sufficient to allow the Board to adjudicate the Veteran's claim, the claim must be returned to the AOJ for an addendum VA medical opinion. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate them with the claims file.

2. Obtain any outstanding VA medical records for the Veteran's bilateral knee disorder and associate them with the claims file.

3. After completing the directives above, RETURN THE FILE TO THE OCTOBER 2014 VA EXAMINER AND request that he re-review the file and respond to the below inquiries. If that examiner deems it necessary or IS OTHERWISE UNAVAILABLE, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current bilateral knee disorder symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the October 2014 physical examination, and sound medical principles, the VA examiner should provide opinions as to:

Whether the Veteran's current bilateral knee disorder, including bilateral knee joint osteoarthritis and bilateral degenerative arthritis, manifested in service or within one year from service discharge. 

Whether the Veteran's current bilateral knee disorders, including bilateral knee joint osteoarthritis and bilateral degenerative arthritis, are etiologically relate to his military service, INCLUDING AN INJURY TO THE LEFT KNEE IN MAY 1981 WHEN THE VETERAN BUMPED THE KNEE AGAINST A DESK. 

THE EXAMINER MUST COMMENT AND DISCUSS THE LAY CONTENTIONS MADE IN THE RECORD AND PROVIDE A THOROUGH EXPLANATION FOR ALL OPINIONS RENDERED.

THE EXAMINER IS ADVISED THAT BY LAW, AN ABSENCE OF EVIDENCE OF A DISORDER IN THE VETERAN'S SERVICE TREATMENT RECORDS, BY ITSELF, MAY NOT BE CONSIDERED SUBSTANTIVE NEGATIVE EVIDENCE THAT THE DISORDER DID NOT EXIST AT THE TIME. 

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*June 1980 enlistment examination noting no knee complaints or symptoms. 

*April 1981 primary care clinic note in which the Veteran complained of knee cramping and popping that are increased with sitting. The evaluator assessed his symptoms as "weak quads."

*May 1981 service treatment record in which the Veteran complained that the left knee popped out of place after a period of sitting or lying down. He endorsed symptoms of stiffening up and popping. Although the Veteran denied any injury history, he indicated that the left knee problems became regular after he bumped the knee on a desk two weeks prior. 

*March 1982 service treatment record showing that the Veteran's left knee was assessed as chondromalacia patellar. 

*January 1987 service treatment record in which the Veteran complained of right knee pain and indicated that it started spontaneously. He denied any previous injury and the evaluator assessed his symptoms as knee pain and possibly chondromalacia. 

*October 1988 service discharge examination showing that the Veteran complained of a "trick" or locked knee. The evaluator noted that the Veteran had right knee chondromalacia patellar since 1982, but there were no current treatments, complications, or sequalea.

*March 2006 Veteran's claim and an August 2009 application to reopen a claim for service connection for bilateral chondromalacia patellar. 

*September 2010 VA mental health outpatient note showing that the Veteran complained of bilateral knee pain that was preventing him from working. 

*July 2013 Board hearing transcript in which the Veteran denied injuring his knees in service. He testified that his knees just started popping and that he was diagnosed with bilateral chondromalacia. 

*July 2013 statements from the Veteran's brothers indicating that the Veteran told them about his bilateral knee problems while he was on active duty. 

*October 2014 VA primary care note showing that the Veteran had tricompartmental degenerative joint disease (DJD) in both knees and that he wears knee braces.

*October 2014 VA examination diagnosing the Veteran with bilateral knee joint osteoarthritis and bilateral degenerative arthritis. The examiner provided a negative nexus opinion but did not consider all of the Veteran's in-service complaints and treatment records, and stated that there was no indication in the Veteran's service medical records of a mechanism that would cause current joint degeneration. 

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After undertaking any other appropriate development deemed necessary, readjudicate the bilateral knee disorder claim on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with an SSOC. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


